204 F.2d 690
HELFER-KING, Inc. et al.v.UTAH ICE & STORAGE CO. et al.
No. 4576.
United States Court of Appeals Tenth Circuit.
March 2, 1953.

Appeal from the United States District Court for the District of Utah.
Stewart Cannon & Hanson, Salt Lake City, Utah, Lawrence L. Summerhays, Salt Lake City, Utah, and E. L. Schoenhals, Salt Lake City, Utah, for appellants.
Dan B. Shields, Salt Lake City, Utah, Stephens, Brayton & Lowe, Salt Lake City, Utah, and Donald C. McCreery, Denver, Colo., for appellees.
Before PHILLIPS, Chief Judge and KNOUS, District Judge.
PER CURIAM.


1
Appeal dismissed pursuant to agreement of counsel.